 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   LORENZO TUCKER, III,                                  Case No. 2:18-cv-00118-RFB-NJK
 8                        Plaintiff,                                          ORDER
 9           v.
10   JODONA L. BROWN, et al.,
11                       Defendants.
12
13          Plaintiff Lorenzo Tucker, III sues Defendants, seeking to proceed in forma pauperis and
14   asserting claims under 42 U.S.C. § 1983. ECF No. 1, 1-1. But a plaintiff may not seek relief under
15   42 U.S.C. § 1983 if a judgment in favor of the plaintiff “would necessarily imply the invalidity of
16   his conviction or sentence” Heck v. Humphrey, 512 U.S. 477, 487 (1994). Such claims “must be
17   dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been
18   invalidated.” Id.
19          In his Complaint, Plaintiff states the “relief sought” is two-fold: (1) dismissal of his
20   sentence of supervised release and (2) expungement of his conviction from all records. ECF No.
21   1-1 at 1. He then asserts claims under 42 U.S.C. § 1983 to challenge his federal sentence and the
22   subsequent revocation of his supervised release term in United States v. Tucker, No. 2:08-cr-
23   00025-KJD-CWH (D. Nev. July 28, 2009) (sentencing); Tucker, No. 2:08-cr-00025-KJD-CWH
24   (D. Nev. March 31, 2017) (supervised release revoked). Plaintiff previously appealed the Court’s
25   order to revoke his term of supervised release, but the Ninth Circuit affirmed the Court’s order on
26   December 21, 2018. Tucker, No. 2:08-cr-00025-KJD-CWH (D. Nev. December 21, 2018) (order
27   of affirmance).
28   ///
 1          The Court must dismiss Plaintiff’s claims according to the precedent set forth in Heck v.
 2   Humphrey. Plaintiff’s claims seek to invalidate his sentence or the revocation of his supervised
 3   release term, which was recently affirmed by the Ninth Circuit. Thus, he cannot demonstrate that
 4   his underlying conviction or sentence has already been invalidated. His claims must be dismissed
 5   as a result; 42 U.S.C. § 1983 does not provide an avenue for the relief requested until Plaintiff first
 6   invalidates his conviction or sentence.
 7          IT IS THEREFORE ORDERED that Plaintiff’s Complaint is DISMISSED with prejudice.
 8          IT IS FURTHER ORDERED that any appeal of this decision would not be taken in good
 9   faith as Plaintiff’s claims are clearly barred unless Plaintiff first invalidates his conviction or
10   sentence through the proper legal avenues.
11          IT IS FUTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No. 6) is
12   DISMISSED as moot.
13          IT IS FUTHER ORDERED that the Report and Recommendation of Magistrate Judge Carl
14   W. Hoffman (ECF No. 11) is DISMISSED as moot.
15          IT IS FUTHER ORDERED that Plaintiff’s Application for Leave to Proceed In Forma
16   Pauperis (ECF No. 12) is DISMISSED as moot.
17          IT IS FUTHER ORDERED that the Clerk of the Court is directed to enter judgment and
18   close this matter accordingly.
19
20          DATED: February 14, 2019.
                                                            __________________________________
21
                                                            RICHARD F. BOULWARE, II
22                                                          UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



                                                      -2-
